1DETAILED ACTION
This Office Action is in response to Applicants response to Non-Final Rejection received on April 13, 2021.  Claim(s) 1-17, 21-23, and 25is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amendments to at least claims 1, 7-9, 14-16, 21, and 23.  Claims 17-20 and 24 have been canceled.  Claims 25 is new.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17, 21-23, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-17, 21-23, and 25 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claims 9 and 21.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
determining, by the at least one computing device, a likelihood of a potential customer to purchase a product based on a propensity model by correlating characteristics of the potential customer with propensities of customer behavior of a customer segment of the potential customer; 
determining, by the at least one computing device, a projected timeframe buy size for the potential customer by estimating an annualized recurring revenue (ARR) for the potential customer based on value of recurring components associated with the potential customer that are normalized over the projected timeframe; 
generating, by the at least one computing device, an expected value for the potential customer based on a combination of the determined likelihood of the potential customer to purchase the product and the projected timeframe buy size; and 
generating, by the at least one computing device, a quantitative rating for the potential customer based on the expected value, the quantitative rating summarizing the determined likelihood of the potential customer to purchase the product and the projected timeframe buy size;  
generating, by the at least one computing device, digital content based on the quantitative rating, the digital content specifying at least one digital product or service available for purchase;
delivering, by the at least one computing device, the generated digital content to the potential customer over a network; and  
providing, by the at least one computing device, access to the at least one digital product or service via the network responsive to the purchase as initiated via user interaction with the digital content.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  A rating system for prioritizing customers by propensity and buy size including determining potential purchase, determine potential timeframe, generating an expected value, rating customers, and providing content recites concepts performed in the human mind.  But for the “by the at least one computing device”, “a user interface”, and “a network” language, the claim encompasses a user evaluating potential customer to purchase a product based on behavior and estimating a timeframe for recurring revenue, estimating an expected value based on buy size, generating an advertisement and providing content after a purchase.  The mere nominal recitation of a generic computing device does not take the claim limitations out of the mental process grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite at least one computer and a network (Claim 1) a system [with no detailed computer or processor] communicating over a network (claim 9) and/or a digital rating operation environment, a customer rating system including a processor and computer-readable storage medium having instructions stored thereon and communication over a network (Claim 21). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, and 21 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0083-0086] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical ep 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-8, 10-16, and 22-24 further define the abstract idea that is present in their respective independent claims 1, 9, and 21 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-16, and 22-24 are directed to an abstract idea.  Thus, the claims 1-16 and 21-24 are not patent-eligible.

The claim limitations, under their broadest reasonable interpretation, also cover performance of the limitation as Certain Methods of Organizing Human Activity.  A rating system for prioritizing customers by propensity and buy size including determining potential purchase, determine potential timeframe, generating an expected value, rating customers, and providing content recites commercial interactions.  But for the “by the at least one computing device”, “a user interface”, and “a network” language, the claim encompasses evaluating potential customer to purchase a product based on behavior and estimating a timeframe for recurring revenue, estimating an expected value, generating an content and providing a product or service after purchase.  The mere nominal recitation of a generic computing device and a network does not take the claim limitations out of the certain methods of organizing human activity grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The at least one computing device in Claim 1 is just applying generic computer components to the recited abstract limitations.  The digital media rating operations environment in Claims 9 and 21 appears to be just software.  Claims 9 and 21 is/are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered but they are not persuasive.  The applicants arguments (see remarks page 9-20) regarding the rejection under 35 U.S.C. § 101 are that the present claim amendments overcome the rejection.  Upon further review and consideration of the amendments to the claims and corresponding arguments the Examiner has concluded that the amendments do not overcome the current rejection of the claims under 35 U.S.C. § 101.  

Regarding the arguments (see remarks pages 12-14) for independent claims 1, 9, and 21 the Applicants position is that specific steps of receiving a rating, generating digital content, communicating and transmitting data over a network are limitation which cannot be performed in the human mind.  Citations to the specification are included to detail how digital products and services can be offered over a network and often times where multiple users can use a single license.  This generating and accessing is argued as steps which cannot be performed in the mind.  Also, the arguments cite the MPEP where mental process are not recited when a limitation cannot practically be performed in the mind.  The Applicants position is that delivering digital content and providing access to digital products or services are not practical in the mind and therefore the rejection is improper. 

The Examiner disagrees as the computer and network portion of the claim languages is merely applying a computer as a tool to an abstract idea.  Less the computer and network aspect the act of providing content to be communicated and providing access to a product or service is something that could be done without a computer and by a person.  It’s equivalent to a store having a paper advertisement and then providing a digital product or service (maybe software) based on a purchase [software was often kept under lock and key and/or behind the counter so that a person would have to purchase a product before they were allowed to “access” it via an employee unlocking a cabinet and providing the digital product “software” to the customer).  
The Examiner also disagrees with the position that the invention is a technical solution to a technical problem.  The Examiner finds it to be a solution to a business problem supported by a generic computer device.  There is not improvement to the computer or other hardware involved in the SiRF Tech., Inc.

The arguments further state the Applicants position against the certain methods of organizing human activity that the claims are not directed to a commercial interaction, particularly in view of the current amendments.  The Applicants argue that “determining likelihood of a potential customer to purchase a product based on a propensity model” and “determining a projected timeframe to buy size for the potential customer” and “generating a rating for the potential customer based on expected value”, “generating digital content”, and “delivering content to a customer” is at least more than a commercial interaction.  
The Examiner does not agree with the arguments.  The determining likelihood, estimating timeframe to buy, calculating expected value and generating content is done for the purpose of commercial interaction related to selling products and services.  The aspect of generating digital content and providing access to a user based on purchase of a product or service falls directly into the commercial interaction grouping of abstract ideas under the advertising and marketing or sales activities as listed in the 2019 PEG.  The Examiner does not find the determining steps and generating expected value and a rating to be indicative of more than a mental process to forecast business solutions.  

The Applicants further argue Step 2A, prong 2 and takes the position that the features are integrated into a practical application.  Specifically the applicant argues that the claims are analogous to Example 42 as cited in the 2019 PEG examples where part b) of the example is related to providing remote access to users over a network to update information about a patient’s condition in the collection of medical records and where the data was updated in a non-standardized format depending on the hardware and software platforms of the user.  The Applicants are arguing that since the Example 
The Examiner does not agree with the argument.  Specifically, the element of access over a network is not the feature which made the claims eligible.  In fact the inclusion of that element is arguable the least significant feature of the claim.  The portions of the claims when evaluated as a whole, which were significant, were the storage in a standardized format a collection of medical records; updating a patient’s medical records in real time where the use information was input in a non-standardized format depending on user hardware and software, conversion of the information from the non-standardized format to the standardized format and subsequently generating a message containing the updated information about the patient’s condition and transmitting said message to users in real time so that each user has immediate access to up-to-date patient information.  The application of access over a network alone is insufficient for integration into a practical application.  The transmission and reception of data over a network, by itself has been considered by the courts as functions which are well-understood, routine, and conventional activities when they are claimed in a merely generic manner or as insignificant extra solution activity. 

The argument (remarks pages 16-17) that the claims include techniques which overcome conventional challenges in a way not possible to be performed manually is not persuasive because the addition of a computer is not doing the determination and generating steps any differently than it would if done by a person.  The steps are the same and the computer is only being used as apply it, where the computer is a tool being used to perform the abstract idea.  

The arguments (remarks pages 16-17) further include the position that a conventional business resource system which includes manual entry of information lends itself to human biases which can negatively affect business.   
The Examiner does not find the arguments persuasive because it includes limitation which are not in the claims and items which are nonfunctional descriptive material and/or are objective.  Computer code has been determined to contain biases with respect to the person and method in which it written and 

Applicants further argue (remarks pages 18-19) Step 2B where the claims eligible because of recited features include inventive concept.  The Applicant cites BASCOM which relates to filtering content.  The Applicant discusses how the case includes a technology based solution of filtering content on the internet.  The Applicants argue that the instant claims are similar to BASCOM in that it’s a technological solution.  The Examiner does not agree that the claims are a technical solution to a technical problem but instead a solution to a business problem.  Estimating a potential customer purchase in a estimated time frame and forecasting a recurring revenue from a customer is not a technical problem.  Applying a computer to execute a model for estimating a purchase of a product or service and the timeframe in which the purchase would occur is simply using a computer as a tool to perform the abstract idea.  The quantitative rating is not more than ranking which customers are believed to have a higher percentage estimation of purchase in the projected timeframe.  Further a data driven recommendation (remarks page 19) is simply a recommendation which does not have to be followed.  Additionally the removal of human bias is not a limitation in the claim and does not have any patentable weight.  The argument is increased efficiency has been answered with respect the SiRF Tech. Inc. and also OIP Technologies, Inc. v. Anacon.com, Inc. which says relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (PTAB)

The rejection under 35 U.S.C. § 103 is withdrawn at this time in view of the amendments to the claims.  The Examiner reserves the right to reintroduce a rejection using the previously cited prior art and any further references.  The lack of an art rejection does not indicate eligibility under 35 U.S.C. § 101.

In summary, the arguments and amendments regarding the rejection under 35 U.S.C. § 101 have been considered but are not persuasive.  The Application is not in condition for allowance at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        May 19, 2021